PER CURIAM.
By order, the chancellor denied motion of appellant-defendant to dismiss the complaint of appellee-plaintiff. The complaint was filed in chancery, and its object primarily is to have a 99-year lease held by appellant terminated and cancelled. The appeal is from the denial order and is interlocutory.
The ground of the motion is that the complaint failed to state a cause of action. Basis for the relief sought, under the allegations of the complaint, is the failure of the appellant lessee to comply with certain terms and conditions of the lease. Asserted as acts of default are failure by the lessee to make installment payments on a first mortgage encumbering both the fee and leasehold estates, failure to pay real estate and personal property taxes, and failure to pay a certain improvement lien.
On the appeal, the contention made by appellant is restricted solely to the proposition that appellee has failed to allege compliance with a paragraph of the lease which provides that there should be no forfeiture on the part of the lessee, unless the lessee should fail to cure any default within 30 days after written notice by the lessor to do so.
When the allegations of the complaint are considered in connection with an exhibit made a part of it, we arrive at the conclusion that the complaint is sufficient to withstand the motion. However, at such time as the cause shall be heard on its merits, the question on the issue of whether the appellee has adequately proved the giving *767of the written notice specified will rest with the chancellor.
The order is affirmed.
Affirmed.
ALLEN, Acting C. J., and KANNER and SMITH, JJ., concur.